DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17, 18, 19, 19x1 have been renumbered to 16, 17, 18, and 19.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

16. (Currently Amended) The camera mount of claim 15, wherein at least two of the elongated members are different in their respective lengths.  

17. (Currently Amended)  The camera mount of claim 15, wherein each of the plurality of elongated members comprises a plurality of attachment sites arranged in a longitudinal direction of the elongated member, each of the attachment sites comprising: a first opening and a plurality of second openings surrounding the first opening, the first opening and the plurality of second openings being coplanar with one another, and a diameter of the first opening being larger than a diameter of the second opening.  

18. (Currently Amended) The camera mount of claim 18, wherein a first anchoring device of the plurality of vacuum-operated anchoring devices comprises: a suction cup; an attachment post extending from a surface of the suction cup, the attachment post received in the first opening of a corresponding attachment site on one of the plurality of elongated members; a fastener engaging one end of the attachment post to retain the attachment post in the first opening; and a plurality of positioning pins received in the plurality of second openings of the attachment site, preventing the attachment post from rotating in an axial direction of the first opening.

19. (Currently Amended) 

Drawings

         The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both base and 2 or more vacuum-operated anchoring devices/suction cups in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eidschun (US 5,039,050), in view of Nelson (US 2018/0037172).

          Eidschun teaches:
          A camera mount for mounting a camera on a surface comprising: (abstract; 10 fig. 1, ‘equipment mounting apparatus’)

          a frame comprising a plurality of elongated members removably and slidably connected to one another (abstract, 16, 18, 20, 22 fig. 1, ‘support rails/frame members’; 59-62 col. 4, ‘recites adjustable’; 1-7 col. 14, ‘recites lengths may decrease or increase’; 16, 18, 154 fig. 2, ‘frames 16 and 18 slide through apertures 154’)

          at least two vacuum-operated anchoring devices removably attached to the frame, each of the at least two vacuum-operated anchoring devices being pivotable around two axes with respect to the frame; and (66, 98 fig. 5, ‘anchoring device’, ‘suction cup’; P1-P4 fig. 1; 27-33 col. 8, ‘recites articulation means anchoring device linkage 70 ability of movement’)

          Eidschun discloses the recitation as written, however, does not go into detail about any kind of damping mechanism.

          Eidschun does not teach:

          a damping mechanism attached to the frame for holding the camera and dampening vibration on the camera.  

          Nelson discloses:

          a damping mechanism attached to the frame for holding the camera and dampening vibration on the camera.  (800 fig. 8, ‘camera mount subsystem’; 715, 7725, 745 fig. 7, ‘It is known in the art to that a Releasable Camera Mount System (CMS) dampening device can be used shown in fig. 7 as damper 745, rope dampers 715, suspension springs 725.)

          It would have been obvious before the effective filing date of the invention to combint the ‘mounting apparatus’ of Eidschun with the ‘camera mount system’ of Nelson in order to provide a stable mount platform for electronic devices and the like.


          In regards to claim 4, Eidschun discloses a camera mount of claim 1, (see claim rejection 1)  wherein the at least two vacuum-operated anchoring devices comprise a first anchoring device and a second anchoring device that are respectively connected to different elongated members of the plurality of elongated members. (66, 98 fig. 5, ‘anchoring device’, ‘suction cup’; P1-P4 fig. 1; 27-33 col. 8, ‘recites articulation means anchoring device linkage 70 ability of movement’)
 


          In regards to claim 13, Eidschun discloses a camera mount of claim 1, (claim rejection 1) Nelson discloses further comprising a power module configured to supply power to the camera. (para 0008, ‘provides a power unit which can be used by a camera’) 

          In regards to claim 14, Eidschun discloses a camera mount of claim 1, (see claim rejection 1) wherein each of the at least two vacuum- operated anchoring devices is restricted to rotate around at least one axes with respect to the frame. (66, 98 fig. 5, ‘anchoring device’, ‘suction cup’; P1-P4 fig. 1; 27-33 col. 8, ‘recites articulation means anchoring device linkage 70 ability of movement’)
 

          In regards to claim 15, Eidschun discloses  a camera mount for mounting a camera on a surface comprising: (abstract; 10 fig. 1, ‘equipment mounting apparatus’)
 

          an adjustable frame comprising a plurality of elongated members removably and slidably connected to one another; and (abstract, 16, 18, 20, 22 fig. 1, ‘support rails/frame members’; 59-62 col. 4, ‘recites adjustable’; 1-7 col. 14, ‘recites lengths may decrease or increase’; 16, 18, 154 fig. 2, ‘frames 16 and 18 slide through apertures 154’) 

          a plurality of vacuum-operated anchoring devices removably attached to the adjustable frame in a planar area defined by the adjustable frame, each of the plurality of anchoring devices restricted to be pivotable around at least one axis with respect to the adjustable frame. (66, 98 fig. 5, ‘anchoring device’, ‘suction cup’; P1-P4 fig. 1; 27-33 col. 8, ‘recites articulation means anchoring device linkage 70 ability of movement’)
 

         In regards to claim 16, Eidschun discloses a camera mount of claim 15, (see claim rejection 15) wherein at least two of the elongated members are different in their respective lengths.  (16, 18, 20, 22 fig. 1, ‘support rails/frame members’; 1-7 col. 14, ‘recites lengths may decrease or increase’)



Allowable Subject Matter

Claims 21-24 are allowed.

Claims 2-3, 5-12, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852